TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00263-CV

               Author Manning The II and The Graphic Knights, Appellants

                                                v.

                            Sony and Sony Playstation, Appellees

             FROM THE JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
                              NO. J2-CV-21-001083
           THE HONORABLE PAMELA SUSAN LANCASTER, JUDGE PRESIDING



                                     NO. 03-21-00264-CV

               Author Manning The II and The Graphic Knights, Appellants

                                                v.

                                      Nintendo, Appellee

             FROM THE JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
                              NO. J2-CV-21-001053
           THE HONORABLE PAMELA SUSAN LANCASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Author Manning The II has filed two notices of appeal1 complaining of

dismissal orders signed by the Travis County Justice of the Peace, Precinct 2. Our jurisdiction,


       1
           Appellant’s notices of appeal each reference a specific justice-court cause number—in
cause number 03-21-00263-CV, he referenced J2-CV-21-001083, and in cause number
03-21-00264-CV, referenced J2-CV-21-001053. However, he attached to the notices of appeal a
total of twenty-six dismissals that are identical except for their justice-court cause numbers and
the defendants’ names (nine name Nintendo and seventeen name Sony and Sony Playstation).
however, is limited to appeals from judgments by the district or county courts in our district

boundaries.   See Tex. Gov’t Code Ann. § 22.220(a). An appeal from an order rendered by a

justice court generally must be brought in the county court. Tex. Civ. Prac. & Rem. Code

§ 51.001(a) (appeal from final judgment by justice court is to county or district court); Molina

v. Molina, No. 03-19-00101-CV, 2019 WL 2127893, at *1 (Tex. App.—Austin May 16, 2019,

no pet.) (mem. op.); Whisenhunt v. Hill, No. 02-12-00310-CV, 2012 WL 3733868, at *1 (Tex.

App.—Fort Worth Aug. 30, 2012, no pet.) (mem. op.).

               We asked appellant how we might exercise jurisdiction over these appeals. He

responded with a “Motion to Appeal,” in which he states that he “would like to Appeal the

dismissal concerning motion to Dismiss because of jurisdictions,” that “[t]he Defendant does

operate in Travis County,” that “[b]y State Jurisdictions Rules a business can be sued by any

county district theu operate a business in,” and that “[t]he Defendant operates business in Travis

County.” This response, however, does not explain how this Court might exercise jurisdiction

over appellant’s attempted appeals from the justice court’s orders. We therefore dismiss both

appeals for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: July 9, 2021




                                                2